{¶ 69} It is often difficult to follow the testimony of a child, particularly one as young as 5 years of age. I agree with the State that T.L. may have been confused by some of the questions propounded to him. It is not surprising that a young child could confuse dates and times. The trial judge, an experienced juvenile judge, viewed T.L.'s demeanor and he found the child credible. It is noteworthy although T.L. admitted denying the incident to his older brother, he insisted at trial that "it did happen." He also gave consistent statements shortly after the alleged incident and endured a trip to the hospital as a result of his complaints of pain. I do not find that the trier of fact patently lost its way in believing the child's testimony. I would overrule the first assignment of error and affirm the delinquency finding.